Citation Nr: 0940037	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-06 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for low back pain ("back 
disability").


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to 
October 1982, and from July 1990 to March 2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.

In March 2007, the Veteran appeared and testified before the 
undersigned Veterans Law Judge at a Travel Board hearing held 
at the RO.  The hearing transcript is associated with the 
claims folder.

The Board remanded this case in September 2007 and August 
2008 for further development and adjudication by the RO.


FINDING OF FACT

The Veteran's current low back disability was incurred during 
active service.  


CONCLUSION OF LAW

Service connection for low back disability is warranted.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303(b) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service-connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental abnormalities are not considered 
"diseases or injuries" within the meaning of applicable 
legislation and, hence, do not constitute disabilities for VA 
compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9.  
However, service connection may be granted for disability due 
to aggravation of a constitutional or developmental 
abnormality by superimposed disease or injury.  See 
VAOPGCPREC 82-90.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The facts of this case may be briefly summarized.  The 
Veteran's service treatment records (STRs) for his second 
period of active service show treatment for lumbar strain 
following a motor vehicle accident in November 1992, and low 
back strain after lifting a heavy object in September 1998.  
Thereafter, private clinical records note assessments that 
the Veteran had a history of degenerative joint and disc 
disease in the lumbar region.  However, there were no 
radiologic studies confirming this diagnosis. 

On his retirement examination in November 2003, the Veteran 
reported a history of recurrent back pain with treatment for 
back spasms in November 1992, March 1996 and September 1998.  
Physical examination demonstrated pain to palpation of the 
low back.  The examiner offered diagnoses of osteoarthritis, 
gout and degenerative disc disease.  However, no radiologic 
studies were performed to confirm a diagnosis

In July 2004, the Veteran underwent a VA compensation and 
pension (C&P) examination based upon review of his claims 
folder.  The Veteran described persistent 6/10 low back pain, 
primarily located at the L2-L3 and L3-L4 areas, since 
service.  Physical examination was significant for a 10 
degree limitation of forward flexion, pain on left lateral 
rotation and mild scoliosis.  The examiner estimated an 
additional motion loss of 10 degrees in forward flexion with 
flare-ups of pain in the lumbar spine.  An X-ray examination 
was significant only for osteopenia.  

The examiner felt that the Veteran's physical examination 
reflected an embellishment of symptoms and non-organic 
findings during the evaluation.  Based upon inconsistencies, 
the examiner found no diagnosis of a lumbosacral spine 
disorder other than minimal loss of range of motion which was 
subjective in nature, providing evidence against this claim.

Thereafter, private medical records reflect the Veteran's 
treatment for low back pain in February 2005 and normal 
clinical findings for the musculoskeletal system and back in 
December 2005.  A May 2006 computed tomography (CT) scan of 
the abdomen and pelvis first noted diffuse degenerative 
changes in the spine.  In February 2007, a private 
chiropractic examination reported findings of tenderness of 
the lumbosacral paraspinal musculature and reduced range of 
lumbar spine motion.  A March 2007 statement from the 
Veteran's spouse, who is a registered nurse, indicated that 
the Veteran was suffering from lower back pain.

In August 2008, the Board requested a VA examiner to identify 
diagnoses for all currently manifested low back disorders 
and, for each diagnosed disability, to provide an opinion as 
to whether such disability first manifested in service or was 
the result of event(s) in active service.  The examiner was 
also requested to discuss the implication of the diagnosis of 
scoliosis, which may be a congenital defect or disease.  See 
38 C.F.R. § 3.303(c), 4.9; VAOPGCPREC 82-90.

An April 2008 magnetic resonance imaging (MRI) scan of the 
Veteran's lumbar spine demonstrated lumbar spondylosis with 
disc bulging and posterior bony spurring of L3-L4 and L4-L5.  
In October 2008, the VA C&P examiner stated that the 
Veteran's scoliosis was a progressive disease which was 
unlikely "severely worsened" as a result of service.  

This opinion is not responsive to the question of whether 
such disability worsened beyond the natural progress of the 
disorder.

Thereafter, the VA C&P examiner proceeded to indicate that 
discussion regarding the Veteran's lumbar spondylosis with 
disc bulging and posterior bony spurring of L3-L4 and L4-L5 
need not be discussed as the diagnosis was "essentially the 
same" as the scoliosis.  

The Board is left to speculate as to this relationship as no 
rationale was offered for this conclusion.  The examiner also 
refused to discuss the significance of the prior medical 
findings which could potentially support the Veteran's claim.

Overall, the October 2008 VA C&P examination report fails to 
comply with the Board's remand directives as it does not 
directly address the questions posed.  Additionally, the 
examination report is clearly inadequate as it provides no 
basis to allow the Board to evaluate this opinion against the 
evidence supporting this claim.  See Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007) (an examination report must discuss 
the evidence and provide a rationale for the opinion 
expressed to allow the Board to arrive at a fully informed 
evaluation of the underlying medical issues).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Based upon the lay and medical evidence provided, the Board 
finds that reasonable doubt exists as to whether the Veteran 
has manifested a chronic low back disability since service.  
Per VA policy, the Board finds that this doubt should be 
resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

While are inconsistencies regarding the Veteran's 
demonstrated lumbar symptomatology, the Board finds that 
there is credible evidence of recurrent back pain since 
service, as reflected on the Veteran's separation examination 
and subsequent post-service assertions.  The VA evaluations 
of record do not fully address whether any current aspects of 
the Veteran's low back disability first manifested in service 
and/or is related to the documented in service traumas.  

Overall, the Veteran has provided credible evidence of 
recurrent low back pain since service, STRs reflect two 
incidences of trauma, abnormal findings were demonstrated on 
the November 2003 separation examination and the initial July 
2004 VA C&P examination, and the most recent evaluations 
clearly reflect detectable pathology in the lumbar spine.

With consideration of the evidentiary value that may be 
assigned to the Veteran's lay descriptions under Jandreau, 
Layno and Barr, and the inadequately explained abnormal 
findings upon separation from service and the initial VA C&P 
examination, the Board resolves reasonable doubt in favor of 
the Veteran and grants his appeal.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for low back disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


